Exhibit 10.1

Dendrite International, Inc. New Hire Option Grant Authorization

                    As a technology and services company, stock option grants
may constitute an essential inducement for individuals not previously employed
by the Company (“new hires”) to accept employment with the Company.

                    Pursuant to and in accordance with the requirements of
NASDAQ Rule 4350(i) (or any subsequent successor NASDAQ rule permitting such new
hire grants without shareholder approval), new hires may be granted
non-qualified stock options under the new hire stock option authorization by the
Company’s Board of Directors. The option exercise price will be the fair market
value of the Company’s common stock on the date of the grant. The other terms
and conditions of such new hire options shall generally be the same as for
non-qualified stock options granted under the Dendrite International, Inc. 1997
Stock Incentive Plan (the “Incentive Plan”) (or any successor to such plan),
except as otherwise approved by the Board of Directors and shall otherwise
comply with current or future NASDAQ rules regarding shareholder approval
including, if necessary, approval by a compensation committee consisting solely
of independent directors or approval by a majority of the Company’s independent
directors.

                    The options are not subject to the Employee Retirement
Income Security Act of 1974, as amended.

                    The Board of Directors is authorized to issue options for up
to an aggregate of 1,500,000 shares of common stock (inclusive of the options
previously approved by the Board) under this new hire authorization, as such
number of shares may be adjusted for anti-dilution events in the same manner as
under the Incentive Plan.

 

--------------------------------------------------------------------------------